Citation Nr: 1632642	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  03-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for degenerative disease of the lumbar spine, currently rated as 10 percent disabling from December 27, 1999 to June 3, 2004, 100 percent between June 3, 2004 and October 1, 2004, 10 percent between October 1, 2004 and April 15, 2014 and 20 percent disabling since April 15, 2014.

2.  Entitlement to an effective date earlier than December 21, 2009 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has an extensive procedural history.  Most of those proceedings concerned the issue of whether the Veteran's present lumbar spine disability is related to military service.  After that issue was resolved in his favor, the Veteran appealed the initial rating assigned for that disability and the effective date assigned to his TDIU award.  The Board remanded both issues for further development in March 2014 and in December 2014.

At the Veteran's request, a hearing in this case was scheduled for June 2013.  VA later received a written statement from his attorney cancelling the earlier hearing request.  Based on the appellant's waiver, this case can proceed without a hearing.  See 38 C.F.R. § 20.702(e) (2015).

Since this issue was most recently adjudicated by the RO, the Board has received lengthy written arguments from the Veteran's attorney, which the RO did not previously consider.  The Board can consider this evidence because the Veteran waived his right to have it considered by the RO prior to resolution of his case by the Board.  See 38 C.F.R. § 20.1304 (2015).



	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  Since December 27, 1999, the symptoms of the Veteran's service-connected lumbar spine disability have included pronounced intervertebral disc syndrome, with characteristic pain and demonstrable muscle spasm and with little intermittent relief. 

2.  The pending appeal originates from a claim received by VA on December 27, 1999.

3.  Since December 27, 1999, the Veteran's service-connected disabilities have prevented him from performing gainful employment for which his education and occupational experience would otherwise qualify him.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent for cervical degenerative disc disease from December 27, 1999 to June 1, 2004 and from October 1, 2004 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§°3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2015); 38 C.F.R. § 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293 (2002).

2.  The criteria for an award of a TDIU are met from December 27, 1999.  38°U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  When VA receives a substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The first issue in this appeal arises from the Veteran's disagreement with the disability rating assigned after the Board granted service connection for a lumbar spine disability.  Because the claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

Like the Veteran's request for an increased rating, his request for an earlier effective date for TDIU arises from his disagreement with the RO's June 2010 rating decision, which granted the requested benefit and assigned December 21, 2009 as the effective date for TDIU.  The Veteran's disagreement with the assigned effective date is likewise a "downstream element", see VAOPGCPREC 8-2003, and therefore no separate notice was required.  In a subsequent statement of the case, the RO provided the Veteran with a copy of the regulation governing the assignment of effective dates for VA benefits.  In December 2006, the RO mailed a letter to the Veteran, informing him of the requirements for TDIU rating and explaining how VA determines the effective date for benefits.  Under these circumstances, the Board finds that VA satisfied its duty to notify.

VA also has a duty to assist the Veteran in the development of his claim.  The duty includes assisting the Veteran in obtaining service medical records and pertinent post-service treatment records and providing an examination when necessary.  38°U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained copies of many of the Veteran's service medical records and attempted to obtained additional outstanding service treatment records from Darnall Army Community Hospital.  The RO issued a memorandum explaining the efforts made to obtain the requested records, which included a formal finding that the records were unavailable.  The Veteran was notified of this finding in a letter dated April 2008.  The RO also obtained the Veteran's post-service records of medical treatment from VA medical centers and from numerous medical professionals in private practice identified by the Veteran.

When VA obtains a medical opinion for the purpose of deciding a claim for benefits, the duty to assist generally includes the obligation to ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is also required to ensure compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2014, the Board remanded this case with instructions to arrange a VA spine examination.  As requested, the Veteran was examined in April 2014 and the examiner provided a written report of his findings.  Based on that report, the RO increased the rating assigned to the Veteran's service-connected lumbar spine disability from 10 percent to 20 percent, fixing April 15, 2014 (the date of the examination) as the effective date of the increase.  The Veteran continued to appeal and, in December 2014, the Board found that the April 2014 examination report was inadequate because it did not provide enough information to determine whether the Veteran was eligible for a higher rating due to pain and associated functional limitations during "flare-ups" - or periods when the Veteran's symptoms are most prevalent - pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  For this reason, the Board remanded the case for an addendum opinion.

In an addendum, dated May 2015, the examiner reported that the Veteran has periodic flare-ups, but was not experiencing a flare-up at the time of the April 2014 exam.  "Therefore," the examiner wrote, "it is clinically impossible to state with any degree of accuracy what the actual range of motion with flare-ups would be without resorting to mere speculation."  

In general, the April 2014 report and May 2015 addendum remain insufficient to satisfy the DeLuca line of cases because the examiner did not attempt to estimate the degree of limitation during a flare-up in terms of additional degrees of range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  But for the reasons explained in the analysis section of this decision, the Board is increasing the Veteran's lumbar spine rating to 60 percent rating effective December 27, 1999, with the exception of a temporary period of 100 percent disability previously assigned by the RO for post-surgery convalescence.  DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Because it is clear from the examination report that the Veteran does not have ankylosis of the entire spine, and there is no allegation or suggestion of such, the April 2014 VA examination is adequate under the circumstances of this case.  For similar reasons, the examiner's failure to evaluate range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing" pursuant to the recent decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *10,  ___ Vet. App. ___, ___ (Vet. App. July 5, 2016), is harmless error.  

Based on the Board's decision to increase the Veteran's lumbar spine disability rating to 60 percent and to assign December 27, 1999 as the effective date for TDIU, there is no reasonable possibility that additional assistance to the Veteran would establish his eligibility for a higher disability rating or for an earlier effective date.  See 38 C.F.R. § 3.159(d) (2015).  Thus, the Board finds that VA has fulfilled its duty to assist under the circumstances of this case.


Increased Rating for Lumbar Spine Disability

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  See 38°C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. §°4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where compensation benefits for a disability have been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's lumbar spine disability has been assigned an initial staged rating of 10 percent disabling from December 27, 1999 to June 3, 2004 and from October 1, 2004 to April 15, 2014.  Between June 3 and October 1, 2004, VA has awarded a temporary 100 percent rating for the lumbar spine due to convalescence after two lumbar spine surgeries.  The currently assigned rating is 10 percent from October 1, 2004 to April 15, 2014 and 20 percent from April 15, 2014 pursuant to 38 C.F.R. §°4.71, Diagnostic Code 5242.  Diagnostic Code 5242 pertains to degenerative arthritis.  

The scheduler criteria for evaluating spinal disabilities were revised during the pendency of the Veteran's claim.  The first amendment became effective September 23, 2002 and altered the criteria for rating intervertebral disc syndrome.  See 67 Fed. Reg. 54,345, 54,349 (August 22, 2002).  The second amendment, which changed the criteria for rating general diseases of the spine, became effective September 26, 2003.  See 68 Fed. Reg. 51,454, 51,456 (Aug. 27, 2003).

"[W]here the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary of Veterans Affairs (Secretary) to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled, in part in Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  If an increased rating is warranted only under the revised criteria, that increase may not be made effective prior to the effective date of the change in the law.  See Kuzma, 341 F.3d at 1329.  Accordingly, the Board will consider both the former and current scheduler criteria.  In this case, either the old or the revised rating criteria may apply, although the new rating criteria are only applicable since their effective date.  See VAOPGCPREC 3-2000.  

Under the current law, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Nevertheless, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must usually consider the extent to which a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during flare-ups due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 204-7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The current General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the cervical spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Normal extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine is zero to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 30 percent rating.

For purposes of Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

With respect to the rating criteria in effect prior to September 26, 2003 addressing a limitation of motion, the law provided evaluations of 10 percent, 20 percent and 40 percent for slight, moderate and severe limitation of lumbar motion respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). .

Under 38 C.F.R. § 4.71a, 5293 (2002), a 10 percent rating was assigned for a mild intervertebral disc syndrome.  A 20 percent rating was assigned for a moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was assigned for a severe intervertebral disc syndrome with recurring attacks but intermittent relief.  A 60 percent rating was assigned for pronounced intervertebral disc syndrome "with persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to [the] site of [the] diseased disc, [and with] little intermittent relief."  Id.

As the Board explained in its March 2014 decision and remand, the relevant appeal period for the rating increase sought by the Veteran begins on December 27, 1999 - the day VA received his claim to reopen a previously denied claim for service connection for a lumbar spine disability.  Medical evidence of lumbar spine problems goes back further.  A March 1997 VA general medical examination revealed degenerative joint disease of the lumbosacral spine with chronic recurrent lumbosacral spasms.  According to a VA treatment record of February 1998, the Veteran experienced "chronic low back and cervical pain [with] little relief from meds or physical therapy."

The oldest of the range of motion test results in the record were recorded by an orthopaedic surgeon in private practice in September 1999.  Lumbar flexion was 10 degrees; extension was 10 degrees with pain; right and left lateral flexion were also 10 degrees.  In October 1999, the same orthopaedic surgeon wrote a letter indicating a diagnosis of degenerative joint disease of the lumbar spine.  The letter describes the Veteran as being unable to rest comfortably and, in the opinion of the orthopaedic surgeon, he needed a hospital bed.  The surgeon wrote, "Since his condition is not expected to improve he will need the hospital bed permanently."

There were VA examinations in May 2001, November 2005 and February 2006.  But the focus of the first and third examinations was whether the Veteran's lumbar spine disability is related to military service, while the second examination was devoted to determining the severity of a separate service-connected disability of the cervical spine.  None of them contain range of motion test results for the lumbar spine and, therefore, are of limited value in applying the current rating criteria to the lumbar spine.  

All three reports, however, documented the presence of low back pain.  According to the May 2001 examiner, the Veteran was occasionally unable to get out of bed.  The diagnosis was arthritis of the lumbar spine, subjectively increasing in severity.  The November 2005 report described "constant back pain."  The February 2006 report indicated no incapacitating episodes in the past year and pain radiating into the legs "likely secondary to post operative scar tissue."  

The "post operative scar tissue" was likely the result of two spinal surgeries in June and July of 2004.  It was because of these operations that VA later awarded a temporary 100 percent disability rating from June 3, 2004 until October 1, 2004.  The claims file includes extensive private medical records from this time period.  The first operation was a L3-5 lumbar spine fusion.  Treatment notes after this surgery indicate that the Veteran's symptoms progressively worsened, resulting in pain radiating down the anterior aspect of his thigh to the knee.  He returned to the hospital for a right L3 and L4 laminectomy, with the removal of hardware.     

According to a private neurological surgery note dated July 2005, approximately one year after the second surgery, there were "bilateral paraspinous lumbar spasms.  Straight leg raise is positive at 70 degrees on the left side.  Straight leg raising is negative on the left side."  

The February 2006 VA examiner wrote that the lumbar fusion "did not give him any help.  He continues to have low back pain.  The pain is constant.  It is all day.  It goes down into both legs to his feet."

The Veteran also submitted a letter from his treating physician, dated August 2006.  The physician wrote that, when he first treated him (in April 2005) the Veteran had "markedly restricted and painful range of motion throughout his lumbar spine."  The physician did not describe the extent of the Veteran's lumbar spine disability in terms of degrees of limited motion.  Nevertheless, this estimate is the only information on the extent of the Veteran's limited motion in the lumbar spine between September 1999 and April 2014.

According to a private neurological surgery follow-up evaluation report, the Veteran was diagnosed with bilateral leg pain radiating into the thighs, sciatica and lumbar radiculopathy in February 2007.  Other medical records include self-reported estimates of pain, on a scale of 1 to 10, between 2005 and 2007.  The Veteran occasionally estimated his pain as 4 or 5, but it was more common for him to estimate his pain between 8 and 10.

The April 2014 VA examiner diagnosed lumbosacral strain and intervertebral disc syndrome.  According to the examiner's report, forward flexion of the lumbar spine was 40 degrees, with objective evidence of painful motion beginning at 30 degrees.  Extension was 15 degrees, with pain beginning at 10 degrees.  Right lateral flexion was 10 degrees, with pain beginning at 10 degrees.  Left lateral flexion was 20 degrees, with pain beginning at 15 degrees.  Right lateral rotation was also 20 degrees, with pain beginning at 15 degrees.  Left lateral rotation was normal (30 degrees or greater) with objective evidence of pain at 20 degrees.  

The examiner administered another set of range of motion tests after repetitive motion, which were identical to the first measurements.  In other words, there was no additional limitation of range of motion after repetitive use.  However, the examiner identified functional impairment in the thoracolumbar spine after repetitive use, specifically, less movement than normal, weakened movement, pain on movement, instability of station and disturbance of locomotion.  The examiner found no muscle spasms, but did report guarding.  Guarding did not, however, result in abnormal gait or abnormal spinal contour.  

In his report, the examiner identified reduced muscle strength in the lower extremities and moderate radicular symptoms in the right lower extremity.  There were no other neurologic abnormalities and no ankylosis.  While intervertebral disc syndrome was present, there were no incapacitating episodes over the past 12 months.  According to the examiner, the Veteran's chronic lower back pain "would limit his ability to perform any job tasks other than sedentary duties."  

The VA examiner indicated that the Veteran experienced flare-ups in his lower back with increased physical activity and with prolonged sitting, manifesting in increased pain and stiffness.  

Applying the current rating criteria to this evidence, the range of motion test results recorded in April 2014 would suggest a 20 percent rating (for forward flexion greater than 30 degrees but not greater than 60 degrees).  See 38 C.F.R. § 4.71a (2015).  A higher rating would be unavailable based on the current formula for rating intervertebral disc syndrome because there were no incapacitating episodes.

Under the current rating criteria, associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  See Id. note (1).  VA has granted service connection for right lower extremity radiculopathy, with a rating of 20 percent.  In its December 2014 decision and remand, the Board granted the Veteran's appeal of the effective date initially assigned for the award of service connection for radiculopathy, moving the effective date from February 6, 2007 (the day sciatica was diagnosed) to July 21, 2005 (the day of a positive straight leg test).  Based on the principle that lay evidence may establish a diagnosis when describing symptoms which later support a diagnosis by a medical professional, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board found that entitlement to service connection for radiculopathy arose on July 21, 2005.  The Veteran did not appeal the Board's finding that radiculopathy arose at that time.  See 38 C.F.R. § 20.1303 (previously issued Board decisions are binding with regard to the specific case decided).

Since the Veteran already receives separate compensation for the only identified neurologic manifestation of his lumbar spine disability, he is not entitled to a rating higher than the currently assigned 20 percent based on neurological manifestations under the applicable criteria.

The case for an increased rating is stronger under the pre-2003 rating criteria, which potentially apply to this case because the Veteran submitted his claim for service connection for a lumbar spine disability prior to the change in the regulations.  Under former DC 5293, a 60 percent rating is appropriate for pronounced intervertebral disc syndrome "with persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to [the] site of [the] diseased disc, [and with] little intermittent relief."  Id.

The medical evidence and the Veteran's credible statements indicate back pain with little intermittent relief throughout the appeal period.  The Veteran was not diagnosed with sciatica until February 2007 and, consistent with its final unappealed findings in December 2014, the Board will assume that sciatica actually began in July 2005.  

In a memorandum decision, the Court of Appeals for Veterans Claims vacated a decision of a Board which had found that assignment of a 60 percent rating under former DC 5293 "required evidence of muscle spasms, absent ankle jerks and other neurological findings. . . . However, the use of the word 'or' in the regulation indicates that each of the three listed symptomatologies (other neurological findings, demonstrable muscle spasms, or absent ankle jerks) provides an alternative basis for satisfying the rating criteria for a 60% disability rating."  Sanders v. Shinseki, No. 10-1847, 2012 WL 2511697, at *5 (Vet. App. June 29, 2012).  

The medical evidence shows demonstrable muscle spasms shortly before the beginning of the relevant appeal period.  The March 1997 VA general medical examination described chronic recurrent lumbosacral spasms.  The July 2005 private neurological surgery note reported bilateral paraspinous lumbar spasms.  In 2010, the Veteran received medication for muscle spasms.

The April 2014 VA examiner wrote that the Veteran did not, at that time, experience muscle spasms.  By then, however, there were "persistent symptoms compatible with sciatic neuropathy and characteristic pain . . ."  Pursuant to the Court's interpretation of the regulation in Sanders, both of these findings are alternative justifications for a 60 percent disability rating under former DC 5293.  For that reason, the Veteran has been eligible for a 60 percent rating since December 27, 1999.

In the alternative, the Veteran's attorney has argued, based on the September 1999 range of motion test results, that the Veteran's limited motion was "severe" as that term is used in former DC 5292, which would make the Veteran eligible for a 40 percent rating.  Because the Board also agrees with the Veteran's arguments for a higher 60 percent rating under former DC 5293, the assignment of which provides greater compensation to the Veteran, there is no need to consider this argument.

Under both the current and former rating criteria, a rating higher than 60 percent is only available based on ankylosis.  The Veteran has undergone spinal fusion on several lumbar vertebrae which demonstrates some aspect of fixation.  However, the criteria for higher ratings requires ankylosis of the entire spine.  The April 2014 VA examiner found that there was no ankylosis.  The earlier, and extremely limited, information about the Veteran's range of motion suggests the existence of more severely limited motion earlier in the appeal period - e.g., the August 2006 physician's letter referred to "markedly restricted and painful range of motion throughout his lumbar spine" and forward flexion was reduced to only 10 degrees in September 1999.  Nevertheless, all of this evidence remains inconsistent with ankylosis.  See 38 C.F.R. § 4.71.

Because the only available higher ratings require ankylosis, there is no need for the Board to consider the effect of additional functional limitations due to pain during flare-ups.  See Johnston v. Brown, 10 Vet. App. at 85.  In so holding, the Veteran's descriptions of low back pain, limitation of motion and functional impairment are deemed credible and consistent with the entire evidentiary record.  His descriptions have been relied upon in assigning the 60 percent rating effective to the date of claim.  However, to the extent his testimony can be argued as describing ankylosis, the Board places greater probative weight to the clinician descriptions of active lumbar spine motion and findings of no ankylosis as these examiners have greater training and expertise to describe the presence or absence of ankylosis.  There is no further doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

VA has granted a total disability rating based on individual unemployability, with an effective date of December 27, 1999.  A 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  

The assignment of a total disability rating avoids the usual need to decide whether to refer the case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  That regulation "performs a gap-filling function.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  VA has determined that the Veteran's overall disability picture does establish total unemployability for the entire relevant appeal period (December 27, 1999 to the present), making it unnecessary to decide whether to refer the Veteran's increased rating claim for extraschedular consideration.  Cf. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

Effective Date for Individual Unemployability

"Unless specifically provided otherwise in this chapter . . . the effective date of an award based on . . . a claim for increase, of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).

On December 27, 1999, at the same time VA received his request to reopen the previously denied claim for service connection for a lumbar spine disability, the Veteran submitted a letter from his chiropractor, which describes certain functional limitations.  The Veteran's chiropractor wrote that, "The patient suffers permanent problems which obviously inhibit his employability."

Thus, the issue of TDIU has been raised since the beginning of the appeal period relevant to the increased initial lumbar spine rating discussed above.  When the issue of TDIU is raised during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam).  Under this principle, the Board must decide whether the law permits a TDIU rating at any time between December 27, 1999 and December 21, 2009 - the effective date of the TDIU award assigned by the RO.

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

Before the Board increased the disability rating for the Veteran's service-connected lumbar spine disability from 10 percent to 60 percent, the Veteran met the schedular criteria for a TDIU award as of December 21, 2009, but not before then.

According to a letter from the physician, "if [the Veteran] had sustained a workmen's compensation injury in the general population he would be unable to return to any type of gainful employment because of his continued lumbar spine problem" and "because of his persistent pain with intermittent radicular symptoms in his legs in the form of neuritis, i.e., pain, numbness and tingling in his legs, this interferes with his ability to seek gainful employment or work in the civilian job sector."  The date of this letter is August 2006.  In its December 2014 decision and remand, the Board determined that this letter suggests that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to December 21, 2009 and remanded the case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).

Pursuant to the Board's instructions, the case was referred to the Director, who issued a memorandum in June 2015, in which he declined to award an extraschedular TDIU rating for the relevant period.   In his memorandum, the Director relied on a May 1997 hospital discharge summary which "indicated the Veteran to be employable."   He also relied on radiology reports and treatment notes describing the Veteran's degenerative disc disease as "mild" or "moderate" and on examination findings indicating that the Veteran could perform activities of daily living without restriction and could manage his own financial affairs.  

The Director's memorandum does not, however, mention the August 2006 letter from the Veteran's physician.  The May 1997 discharge summary is outside of the relevant appeal period.  The Director's conclusion is also undermined by the argument of the Veteran's attorney, which suggests that the May 1997 note - indicating that the Veteran was employable - is not persuasive because the purpose of this document was not to evaluate the Veteran's vocational capabilities, and that it is more likely that this note was "standard language" informing the patient that the particular illness for which he received hospital treatment did not prevent him from returning to work, if indeed he was working.  The attorney's explanation of this document is at least as plausible as the interpretation of the Director.

The Board has the authority to review the Director's extraschedular disability rating decisions de novo.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  However, there is no need to consider an extraschedular TDIU rating in this case because, pursuant to today's decision, the Veteran's lumbar spine disability is now rated at 60 percent for a single disability beginning December 27, 1999, which means that the schedular requirements for a TDIU are met for the entire period under review.

In his written statements, the Veteran has consistently claimed that he has not worked since his discharge from the military in 1994.  He attempted to pursue educational courses in criminal justice.  But, according to his TDIU application, he was "unable to complete physical requirements of criminal justice program or fulfill internship requirements for legal assistance training/certification."

The February 1997 chiropractor's letter indicates that the Veteran's back problems inhibited his ability to do any bending, lifting, twisting or sitting for extended periods without pain.  The Veteran was also described as being unable to climb stairs or stand on hard floors without pain.  According to a June 1997 mental health examination report, the Veteran remained unemployed due to his chronic back and neck problems. 

At a March 2000 hearing before a decision review officer, the Veteran testified "there are times when I can't even get out of the bed, or my wife have [sic] to help me to get out of the bed or help me to - in the tub and out of the tub."  He further testified that back pain was the reason he could not work.  This testimony is consistent with the written statement of the Veteran's wife: "There are days where I have to give him a bath, and there are days where he can't even get out of bed."

The Veteran's back disability has been the cause of significant pain throughout the appeal period, resulting in the use of powerful prescription medications.  According to the November 2005 VA examination report, the Veteran was prescribed several medications, including Percocet, but did not take his medications on the day of the examination because, otherwise, he would not have been able to drive to the VA Medical Center.  According to the February 2006 VA examination report, the Veteran used Fentanyl patches every three days.  Apparently, the Veteran's ability to work was not enhanced by his 2004 lumbar spine surgeries because the February 2006 VA examiner wrote that the lumbar fusion "did not give him any help.  He continues to have low back pain.  The pain is constant.  It is all day."

The file includes one August 2006 treatment note that "It has been brought to my attention that [the Veteran] has been working since October of 2005."  But it is unclear where information came from, as the Veteran has always maintained that he has not worked since his discharge in 1994 and all of the other medical records, examination reports, RO hearing testimony, and statements are consistent with that position.  The April 2014 examiner suggested the possibility of sedentary employment.  Unfortunately, evidence prior to December 21, 2009 suggests that, for a long time, it has been difficult for the Veteran to remain sitting for extended periods without pain.

Having reviewed the record, the Board finds that the evidence is at least approximately evenly balanced as to whether the Veteran's has been unable to follow a substantially gainful occupation as a result of service-connected disabilities since December 27, 1999.  By law, the doubt resulting from this equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b). 

The Board will therefore grant the claim for an effective date prior to December 21, 2009 for TDIU.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).
 ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").



ORDER

Entitlement to a 60 percent initial rating for a lumbar spine disability is granted from December 21, 1999 to June 3, 2004 and from October 1, 2004.

Entitlement to TDIU is granted from December 27, 1999.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


